Citation Nr: 1031916	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for residuals of chronic right shoulder strain.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for left shoulder degenerative 
arthritis with internal derangement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In April 2008, the 
RO denied an increased rating higher than 10 percent for right 
shoulder strain.  The RO denied service connection for left 
shoulder degenerative arthritis and internal derangement in 
October 2008, finding that new and material evidence had been 
submitted to reopen the claim, but denying the claim on the 
merits.  Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence to 
reopen the claim of service connection for a left shoulder 
condition.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating in excess of 10 percent for 
his right shoulder disability.  He is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5018, which notes that the affected 
joint should be rated based on limitation of motion.  A VA 
examination was provided in February 2008, which actually showed 
impairment in the right shoulder that would meet the criteria for 
a higher rating based on limitation of motion of the right 
shoulder under Diagnostic Code 5201.   Specifically, the Veteran 
had 95 degrees of flexion with pain starting at 90 degrees, and 
60 degrees of lateral abduction with pain starting at 40 degrees.  
Limitation of motion to shoulder level (or 90 degrees) warrants a 
20 percent rating under Diagnostic Code 5201.  See also 38 C.F.R. 
§ 4.71a, Plate I.  It is not clear, however, if the present 
impairment is a result of his service-connected injury or an 
intercurrent injury.

The February 2008 VA examination report notes that the Veteran 
complained that the initial symptoms began in September 2007 as 
the result of an injury sustained in a fall off of a retaining 
wall.  The report also mentions an in-service injury to the right 
shoulder, but the examiner did not comment on the etiology of the 
present impairment in the right shoulder.  Although the Veteran 
later stated that he did not injure his right shoulder that night 
in 2007, the medical evidence is unclear in this regard. 

The Veteran also testified in the July 2010 Board hearing that 
his right shoulder disability was worse than last evaluated.  He 
stated that he had lost his job because of the right shoulder 
disability and that doctors told him that he needed surgery.  As 
the Veteran has submitted testimony of a worsening of his 
condition since his February 2008 VA examination, he should be 
provided with another VA examination with an orthopedic physician 
to determine the present level of disability.  See VAOPGCPREC 11-
95 (1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

He also mentioned during the hearing that he was receiving Social 
Security Administration (SSA) benefits.  As these records are 
potentially applicable to the Veteran's claim, further 
development should be conducted in this regard, as well.  See 
38 C.F.R. § 3.159(c)(2).

With respect to the claim to reopen service connection for a left 
shoulder condition, the Veteran was never provided with the 
proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This must be remedied before the claim can be 
considered.  Also, the SSA records noted above might be 
potentially relevant to this claim, as well.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a notice letter 
regarding his claim to reopen service 
connection for left shoulder degenerative 
arthritis with internal derangement that 
satisfies the criteria of Kent v. Nicholson, 
20 Vet. App. 1 (2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant SSA disability 
records pertaining to his bilateral shoulder 
disabilities.  A record of any negative 
response must be made.

3.  Schedule the Veteran for a VA examination 
with an orthopedic physician to determine the 
present severity of his right shoulder 
disability.  Specifically, the examiner 
should do the following:

(a)  State which arm is the Veteran's 
dominant side.

(b)  Determine what the present diagnosis(es) 
is for the right shoulder using any necessary 
x-ray or MRI studies.

(c)  Address the range of motion in the right 
arm using a goniometer to determine whether 
there is any limitation of motion, and state 
whether there is any additional limitation of 
motion after repetitive use.

(d)  State whether there is any malunion, 
nonunion, or dislocation of the clavicle or 
scapula.

(e)  State whether there is any malunion or 
recurrent dislocation of the scapulohumeral 
joint with infrequent or frequent episodes of 
guarding of any arm movements.

(f)  Assess whether any present impairment in 
the right shoulder is due to an injury to the 
right shoulder that took place after the 
Veteran's original injury in service.

The claims file must be reviewed in 
conjunction with the examination including 
the body of this remand.  A rationale for all 
opinions must be provided.

4.  Thereafter, if any additional development 
is deemed warranted, this should be 
conducted.  If any benefits sought on appeal 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



